Citation Nr: 0903494	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-36 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for history of 
meniscectomy of the left knee with instability, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran had active service from July 1976 to March 1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative arthritis of 
the left knee disability is manifested by objective X-ray 
evidence of mild arthritis and range of motion limited by no 
more than 0 degrees of extension and flexion varying from 70 
degrees to 110 degrees, depending on pain.  

2.  The veteran's service-connected left knee instability, is 
manifested by medial effusion consistent with no more than 
slight subluxation and/or lateral instability.  

3.  The veteran failed to report for scheduled VA examination 
in November 2007 without good cause.  The examination was 
needed to determine whether he meets the schedular criteria 
for higher disability ratings.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.655, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260 (2008).

2.  The criteria for a rating in excess of 10 percent for 
history of meniscectomy of the left knee with instability 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
DC 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

In this case, the RO considered the medical evidence of 
record and determined that it would be beneficial for the 
veteran to be again examined to obtain a current and complete 
picture of his left knee disabilities.  He was scheduled for 
a VA examination in November 2007, but failed to appear for 
the examination and did not provide a justification for his 
failure to report.  The record shows that the veteran was 
notified in the December 2007 Supplemental Statement of the 
Case (SSOC) that his claim had been denied because of his 
failure to report to the scheduled VA examination and the 
absence of evidence that supported his appeal.  Neither the 
veteran nor his representative has responded or requested 
that the examination be rescheduled.  Given the 
aforementioned development, the Board finds that VA's duty to 
assist is not a one-way street; the veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the 
Board finds that VA has made reasonable efforts to afford the 
veteran a VA examination in conjunction with his appeal.  
Good cause for his failure to report has not been 
demonstrated, and no further development is warranted.  The 
appeal will be based on the evidence of record.




Factual Background and Analysis

During the course of this appeal the veteran's complaints of 
pain are consistent and clearly referenced in examination 
reports.  However, the objective medical evidence is the most 
persuasive indication of functional loss resulting from his 
left knee disabilities.  

In connection with his current claim for increase, the 
veteran underwent VA examination in July 2004.  The examiner 
noted the veteran's history of a football injury in 1978, 
which required medial meniscectomy.  The veteran's current 
complaints are of increasing pain and decreasing range of 
motion in the left knee.  To date the veteran has opted for 
conservative medical management with medication and the use 
of a knee brace with no additional surgeries since the 
initial injury in 1978.  He was employed as a janitorial 
worker, which required a fair amount of manual labor and as a 
result days off from work when the knee pain becomes 
unbearable.  The veteran complained of increased pain along 
the joint space along with positive effusion that is relieved 
by medication, topical creams and rest.  Examination revealed 
slight medial effusion and positive crepitus.  The veteran 
was able to extend to 0 degrees and flex to 110 degrees.  
There was no joint pain and no instability, but the veteran 
had a positive limp requiring the use of a cane.  X-rays were 
consistent with degenerative joint disease with narrowing of 
the joint space in the left knee.  

During VA examination in January 2006, the veteran's 
complaints of constant pain remained unchanged.  The pain was 
made worse by activities such as walking, prolonged standing 
or sitting and repeated bending.  X-rays showed mild 
degenerative changes of the left knee with narrowing of the 
joint space.  The veteran wore a brace at all times and used 
a cane for prolonged walking.  The knee had a tendency to 
give way, but did not lock.  The veteran awakens on average 
two or three times during the night because of pain.  He was 
told a total knee replacement may be necessary in the future.  

On examination the veteran had an antalgic gait favoring the 
left lower extremity and pain with weightbearing.  The left 
knee appeared slightly larger than the right knee with 
tenderness on palpation on the lateral aspect of the knee.  
There was a scar measuring 2 and 1/2-inches that was described 
as well healed.  There was no sign of inflammation or 
infection present and McMurray's and Lachmann's tests were 
both negative.  Range of motion testing revealed 90 degrees 
of flexion with crepitation.  Repetitive motion of the left 
knee decreased the range of motion by 20 degrees on the left 
secondary to pain, fatigue, weakness and lack of endurance.  

VA outpatient treatment records dated 2001 to 2007, show 
continued evaluation and treatment of the left knee with 
complaints of pain and swelling.  

As noted previously, the RO arranged for the veteran to 
undergo VA examination in November 2007.  However, he failed 
to report for the scheduled examination, and has not stated a 
reason why he failed to appear, nor did he request that it be 
re-scheduled.  The veteran's failure to cooperate with the 
requested VA examination served only to deprive the Board of 
critical, clarifying medical evidence which might have helped 
support his claims.

left knee degenerative arthritis

The veteran's left knee arthritis is currently rated as 10 
percent disabling under DCs 5010-5260.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2008).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (2008).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  A noncompensable rating is provided 
where flexion is limited to 60 degrees, a 10 percent rating 
is assigned where flexion is limited to 45 degrees, a 20 
percent rating is assigned when flexion is limited to 30 
degrees, and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2008).  See also 38 C.F.R. § 4.71, Plate II (2008), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

Based on the preceding evidence, the criteria for a rating in 
excess of 10 percent have not been met.  The record reveals 
very little clinical data to support a finding of more than 
minimal symptomatology associated with the veteran's left 
knee disability.  Although the evidence shows he has mild 
degenerative changes, it does not produce a level of limited 
motion that would allow for the assignment of a 20 percent 
rating (flexion limited to 30 degrees and/or extension 
limited to 20 degrees) under DCs 5260 and 5261.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case and although 
the veteran's left knee is symptomatic, he has considerable 
range of motion despite his complaints.  Simply put, neither 
the veteran nor any examiner has established that pain or 
flare-ups result in functional loss that would equate to 
moderate limitation of motion of the left knee.  Thus, the 
Board finds that the 10 percent disability rating adequately 
compensates him for his limitation of motion, pain, and 
functional loss.  As such, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 have been considered, but do not provide a 
basis for the assignment of a higher rating under these 
circumstances.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).


meniscectomy of the left knee with instability 

The veteran's left knee instability is currently rated as 10 
percent disabling under DC 5257.  

Under DC 5257, a 10 percent rating for knee impairment is 
warranted for slight impairment, including recurrent 
subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee. 38 C.F.R. § 4.71a, (2008).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2007).  The use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

Likewise, the medical evidence does not establish that the 
criteria for a rating in excess of 10 percent under DC 5257 
have been met.  Despite subjective complaints from the 
veteran, physical examinations in 2004 and 2006 showed no 
significant abnormalities in the left knee, with the 
exception of some effusion.  Although the veteran uses a 
brace, and on occasion a cane, there has been no clinical 
evidence to support a conclusion that he has more than slight 
impairment of the left knee.  Thus, the evidence does not 
establish manifestations of moderate knee impairment to 
warrant a 20 percent evaluation under DC 5257.  

Moreover, since DC 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional 
impairment and factors to be considered upon evaluation of 
the joints, respectively, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Therefore, no greater 
benefit can flow to the veteran.

The only other possibilities for higher disability 
evaluations would be under DC 5256, for ankylosis; under DC 
5258 for dislocation of the semilunar cartilage; under DC 
5262, for nonunion of the tibia and fibula; or under DC 5263 
for genu recurvatum, none of which is present in this case.  
Thus, increased ratings in this regard are not warranted.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  There has 
been no demonstration of circumstances such as frequent 
hospitalization, or marked interference with employment, so 
as to render the applicable schedular criteria inapplicable.  
With all due respect for the veteran's complaints regarding 
his left knee disabilities, clinical treatment reports of 
record do not reflect a unique disability status.

Although clearly, due to the nature and severity of the 
veteran's service-connected left disabilities, interference 
with his employment is foreseeable, the evidence does not 
reflect that the average industrial impairment he suffers 
from is in excess of that contemplated by the assigned 
evaluations, or that application of the schedular criteria is 
otherwise rendered impractical.  The Board does not dispute 
the veteran's contentions that his left knee disabilities 
have caused him to alter his lifestyle and restricted his 
activities.  Even so, such complaints have been taken into 
consideration in the assigned evaluations.  In other words, 
the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  Thus, the evidence of 
record does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional case 
where his currently assigned disability ratings are found to 
be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown , 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claims, and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in June 2004 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit any evidence and/or information in 
his possession to the RO.  Moreover, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
veteran.  

However, recently, the U.S. Court of Appeals for Veterans 
Claims (Court) concluded that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was not provided this more detailed notice 
in the aforementioned letter, the Board finds that he is not 
prejudiced by this omission in the adjudication of his 
increased rating claim.  The VCAA notice letter in March 2006 
was followed by readjudication of the claim in the July 2007 
SSOC, which contains a list of the evidence considered, a 
summary of adjudicative actions, included all pertinent laws 
and regulation, including the criteria for evaluation of the 
veteran's left knee and an explanation for the decision 
reached.  The letter also informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Thus, the purposes of the notice 
requirements have not been frustrated and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claim.  See Sanders, supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service treatment records (STRs) and pertinent post-service 
treatment reports are of record.  The RO also obtained VA 
examinations in 2004 and 2006.  Thus, it appears that all 
obtainable evidence identified by the veteran relative to the 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An evaluation in excess of 10 percent for degenerative 
arthritis of the left knee is denied.

An evaluation in excess of 10 percent for history of 
meniscectomy of the left knee with instability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


